Case 1:18-cv-04203-AMD-VMS Document 18-4 Filed 05/03/19 Page 1 of 3 PagelD #: 197

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

 

 

eee eeee x
538° STREET, LLC, Docket No.:
1:18-cv-04203-JBW-VMS
Plaintiff,
-against-

U.S. BANK NATIONAL ASSOCIATION,

Defendant.
nennnnn anne en ennenteennnnnnmnnns x

AFFIDAVIT OF YONEL DEVICO
State of Florida )
) ss:
County of Dade )
YONEL DEVICO being duly sworn deposes and says:

1; I am the sole member of 53™ Street, LLC (“Plaintiff”), the owner of 2052 E. 53"
Place, Brooklyn, New York 11234 (the “Subject Premises”).

Bs In the regular performance of my job functions, I am familiar with business records
maintained by Plaintiff. These records (which include but are not limited to, data compilations,
electronically imaged documents, and others) are made at or near the time of events or activities
reflected in such records by, or from information provided by, persons with knowledge of the
activities and the transactions reflected in such records, and are kept in the course of business
activity conducted regularly by Plaintiff (the “Business Records”). I am also familiar with

Plaintiff s office practices and procedures. It is the regular practice of Plaintiff's business to create

and maintain these records.
ae In connection with making this Affidavit, | have personally examined Plaintiff's

Business Records associated with the Subject Property. As a result of this review, I know the facts
Case 1:18-cv-04203-AMD-VMS Document 18-4 Filed 05/03/19 Page 2 of 3 PagelD #: 198

set forth in this Affidavit based on my own personal knowledge and if called and sworn as a witness
could competently testify thereto.

4. Plaintiff was the successful bidder at a foreclosure auction held on January 12, 2018
related to the foreclosure action commenced in the Eastern District of New York entitled
Courchevel 1850, LLC v. Maria Pinto-Bedoya, et al., bearing Docket No.: 16-cv-06716. See Light
Decl., Exhibit M. On July 19, 2018, Plaintiff consummated the purchase of the Subject Premises
and received the Referee’s Deed in Foreclosure. See Light Decl., Exhibit M.

5. On July 24, 2018, Plaintiff commenced the instant action to cancel and discharge
the Disputed Mortgage based on the premise that the statute of limitations to foreclose the Disputed
Mortgage expired in June 30, 2014 (the “Complaint”). See Light Decl., Exhibit J which is a true
and correct copy of the Complaint.

6. On August 22, 2018, Defendant filed its answer (the “Answer”). See Light Decl,

Exhibit K which is a true and correct copy of the Answer.

[REST OF PAGE INTENTIONALLY LEFT BLANK]
Case 1:18-cv-04203-AMD-VMS Document 18-4 Filed 05/03/19 Page 3 of 3 PagelD #: 199

is In support of Plaintiff's claim that this Court has subject matter jurisdiction, |
provided my attorney with my current passport. I am a citizen of the Kingdom of Morocco. See
Light Decl., Exhibit N which is a true and correct copy of the Passport of Plaintiff's sole member.
I have no connection to the State of Ohio, where Defendant admits is the location of their main

offices. See Light Decl., Exhibit N.

Under penalties of perjury, I declare that I have read the foregoing and that the facts stated in it are
true.

53" Str

 
   

 

\
L
BY: Yonel Devico
TITLE: Member
STATE OF FLORIDA )
) ss.
COUNTY OF DADE )

oe
On Jy 7 , 2019, before me, Bane) “ hin , a Notary Public in and

for said County and State, personally appeared Yonel Devico, who is personally known to me to
be the person whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the instrument the person,
or the entity upon behalf of which the person acted, executed the instrume

nt.
My Commission Expires: LBM Fn

Notary Public
[NOTARY SEAL]

Notary Public State of Florida

Brandon K Ramos
Commission GG 282659

My
Expires 12/09/2022

 
